t c memo united_states tax_court marcia trescott helmick and robert p helmick petitioners v commissioner of internal revenue respondent docket no filed date ps ran a horse-breeding and -boarding operation in which they kept and cared for as many as horses on the same property as their personal_residence ps had no full-time employees and did most of the work themselves and they did not use the horses for personal pleasure ps intended to make a profit to supplement their income but over a number of years they incurred a string of losses the only substantial income ps had from other sources was p-h’s modest salary as a county employee against which they applied the losses held on the basis of all the facts and circumstances the horse-breeding and -boarding operation was an activity engaged in for profit under sec_183 in the years to marcia trescott helmick and robert p helmick pro sese m jeanne peterson for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioners marcia trescott helmick and robert p helmick a statutory_notice_of_deficiency on date pursuant to sec_6212 showing the irs’s determinations of the following deficiencies in income_tax and accompanying failure-to-file additions to tax and accuracy-related_penalties under sec_6651 and sec_6662 respectively for tax years to 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure 2respondent concedes that the dollar_figure failure-to-file addition_to_tax under sec_6651 for was overstated by dollar_figure in the notice_of_deficiency and seeks an addition of only dollar_figure for that year respondent concedes that the dollar_figure failure-to-file addition_to_tax under sec_6651 for was overstated by dollar_figure in the notice_of_deficiency and seeks an addition of only dollar_figure for that year respondent concedes that the dollar_figure accuracy-related_penalty under sec_6662 for was overstated by dollar_figure in the notice_of_deficiency and seeks a penalty of only dollar_figure for that year tax_year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issue for decision is whether the helmicks’ horse- breeding and -boarding operation hereinafter the horse activity was an activity engaged in for profit pursuant to sec_183 we find that the helmicks’ horse activity was engaged in for profit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts filed date and the attached exhibits are incorporated herein by this reference trial of this case was held in denver colorado on date ms helmick and mr helmick testified mr helmick in particular was a candid and credible witness ms helmick though given to some overstatement eg about the number of hours she worked and the quantum of records she maintained was believable as to the gist of her testimony respondent called no witnesses at the time that they filed their petition the helmicks resided in colorado initial horse activity in or around ms helmick then known as marcia l trescott and richard e taylor acquired a roughly to acre parcel of real_estate in a primarily residential neighborhood in niwot colorado a town in boulder county about miles from the city of boulder colorado she conducted a small horse activity on that property before her marriage to mr helmick in the mid-1980s after the helmicks married the property was transferred to ms helmick and mr helmick as tenants in common and mr helmick joined in the conduct of the horse activity on that property beginning no later than date and continuing through all the tax years at issue the helmicks’ primary residence was a house located on the same property on which they conducted their horse activity 3for purposes of disputing ms helmick’s credibility respondent asks the court to take judicial_notice of a document that she filed in bankruptcy court in which she stated that after the trial in this case the court ruled from the bench that the irs was wrong to have attempted at any time to characterize the farm as a hobby but respondent points out that there is no such ruling in the trial transcript of this case however the court did speak to the parties off the record observing that the helmicks’ horse activity did not appear to be a mere hobby and that the disallowance of sec_183 though sometimes referred to as the hobby loss provision reaches more than hobbies and disallows losses unless the activity is entered into for profit ms helmick’s statement does not accurately characterize the court’s actual comment but it is not as respondent argues an outright fabrication the helmicks’ horse activity the helmicks’ horse activity principally involved the breeding and boarding of horses the helmicks’ boarding activity consisted of keeping horses belonging to third parties on their property and caring for and feeding those horses for a fee the helmicks’ horse-breeding activities consisted of acquiring purebred arabian stallions and mares for the purpose of breeding them with each other in order to produce and raise offspring for sale these breeding activities began in earnest in when ms helmick purchased ss bay moun a 2-year-old arabian purebred stallion for dollar_figure although ms helmick had physical custody of ss bay moun the horse’s previous owners refused to transfer clear title as a result ms helmick could not register the horse or its offspring as purebred arabians and the helmicks lost some sales in response the helmicks filed a lawsuit in which remained pending for years to obtain clear title to ss bay moun in order to register the horse and its offspring as purebred arabians and thus to increase their value on the equine market in at the conclusion of the litigation the helmicks acquired clear title to ss bay moun the helmicks’ horse activity began with a focus on breeding horses to create salable livestock but that focus shifted to boarding horses when the helmicks concluded that breeding was less profitable because of a perceived decline in sale prices for purebred arabian horses in the 1980s and 1990s the helmicks also believed that boarding horses would become increasingly profitable for them because of their property’s favorable zoning status discussed below which gave them a virtual monopoly on boarding horses in niwot colorado from to ms helmick typically spent her entire work week conducting the horse activity mr helmick who worked full time as a land-use planner for boulder and larimer counties typically worked on the horse activity in early mornings and evenings and on weekends conducting the horse activity involved inter alia buying and transporting hundreds of pounds of feed each week mucking stalls shoveling hay caring for sick horses and guiding pregnant mares through the birthing process in fact the helmicks frequently had to watch over their pregnant mares during the night as well as the day on occasion during the foaling season--which extended from january to april--the helmicks would have to take turns staying awake at night to ensure that one of them checked on the mares at least once each hour the strenuous nature of the work took its toll on the helmicks mr helmick suffered from a bad back which sometimes left him bedridden and ms helmick tore her shoulder the helmicks never hired full-time employees but they would occasionally hire part-time assistants--usually high school students--to help them with the horse activity mr helmick had a daughter who was not ms helmick’s daughter who was born in and of whom he had joint custody however the daughter did not live with mr helmick and seldom stayed with him during the weekends when he had visitation rights because she did not enjoy cleaning stalls or doing other work in connection with the horses we find that mr helmick’s daughter did not spend a material amount of time working with or riding the horses the helmicks’ history of other employment and business ventures from to ms helmick was not otherwise employed or involved in business ventures aside from the horse activity furthermore ms helmick does not allege nor does the record show that she was ever involved in any other business ventures mr helmick worked full time as a land-use planner for boulder county from to and for larimer county from through all of the tax years at issue his salary for that job during to never exceeded dollar_figure neither he nor ms helmick had any other substantial sources of income during to from to mr helmick also ran his own part- time private land-use consulting business which he referred to as action consulting this business had a total of six clients over its brief existence but mr helmick speculated at trial 4ms helmick alleged that she entered the business of horse breeding and boarding through her business associations with rural equine residential real_estate however she did not allege that she was involved in a real_estate business nor did she describe what that business might entail that because of the business’s low overhead it was probably profitable mr helmick ultimately closed action consulting because he preferred the regular paycheck and benefits from his work with county governments to the uncertain cashflow associated with private consulting mr helmick does not allege nor does the record show that he was ever involved in any other business ventures the helmicks’ property and zoning status from to the number of horses both owned and boarded on the helmicks’ property in niwot ranged from to at any given time during that period the helmicks owned between and percent of the horses on their property those horses were kept in a barn with stalls inside and an outdoor arena for exercise in or around the helmicks made plans to improve their property by adding to their house and barn and constructing an indoor riding arena and they took out a construction loan for that purpose the helmicks believed that these improvements and additions to their property would make their boarding activities--to which their focus was shifting-- more profitable by lowering labor costs because it is easier to clean indoor facilities than outdoor facilities where horses exercise particularly during inclement weather and by increasing the fees they could charge because they could offer more amenities like the indoor riding arena however these improvements were delayed by an adverse determination by boulder county which held that the helmicks were in violation of zoning law and would have to reduce the number of horses kept on their property the helmicks responded by engaging in a several-months-long campaign to challenge boulder county’s determination which effort included soliciting clients and friends to testify on their behalf before they won the right to continue to have horses on their property which was then zoned as an equestrian center however the helmicks were required to keep a minimum of horses on their property to maintain its status as an equestrian center in their primarily residential neighborhood if they kept fewer than horses on the property then the number of horses they were entitled to keep on their property would decrease correspondingly moreover if the helmicks completely failed to maintain their property’s status as an equestrian center then they would be permitted to keep only two horses the zoning situation thus imposed on them in effect a downward ratchet that required them to maintain the size of their herd or incrementally lose their right to run the horse activity the helmicks began construction on the additions to their house and barn and on the indoor riding arena in after winning their zoning dispute with boulder county however because of a dispute with the contractor whom the helmicks hired to construct the indoor riding arena the proposed construction of that arena ceased in the late 1990s after the foundation was built and the arena was never finished the helmicks sued the contractor and ultimately settled the lawsuit in for dollar_figure expertise of the helmicks and their advisers the helmicks were largely self-taught in the running of the horse activity but by the helmicks each had over years of experience in breeding and boarding horses on their property in addition the record shows that mr helmick was a member of the board_of directors of various professional horse-breeding and -boarding associations--including the colorado horsemen’s council and the boulder county horsemen’s association--at various times during to the helmicks were classified as amateur owners in the equine industry ie they were not professionally qualified or compensated as horse trainers and any training they performed was incidental to their breeding and boarding operation the helmicks were not veterinarians however the helmicks consulted numerous veterinarians with respect to their horse activity in particular the helmicks occasionally employed a veterinarian to inspect their mares to determine the appropriate time to breed them in order to increase the likelihood of conceiving a mare instead of a stallion because at the time mares would fetch a higher price on the equine market in the late 1980s the helmicks discontinued the use of veterinarians for this purpose to save themselves and their clients the cost of veterinarian’s fees by that time mr helmick had become proficient enough to inspect the mares himself and achieve a success rate of influencing the sex of the colt that was lower than the veterinarian’s rate but still above the norm the helmicks’ books_and_records ms helmick was responsible for the bookkeeping for the horse activity she did not prepare any contemporaneous business plans or financial statements for the horse activity however mr helmick would give the receipts generated by the horse activity to ms helmick and after they had accumulated for some time she would enter them into a quicken or quickbooks program on their computer in response to pointed questions ms helmick’s testimony was equivocal on whether she made her quicken entries promptly or delayed doing so for months or years we therefore find that ms helmick delayed making her quicken entries for months or years after she received the receipts from mr helmick the helmicks used quicken to generate summaries of their income and expenses for inter alia preparing their form sec_1040 u s individual_income_tax_return and dealing with irs audits at trial the helmicks did not present the receipts as evidence to corroborate their income or expenses for the tax years at issue however the helmicks introduced evidence of their practice of saving their receipts and creating computer- generated records therefrom in the form of the quicken summaries of their source and use of funds for all six of the tax years at issue and we find their testimony corroborated with those summaries to be credible however they did not show that they kept sufficiently current with their quicken entries to enable them to determine at any given moment the amount of their current deficit losses from the helmicks’ horse activity the helmicks’ horse activity generated losses every year at least after mr helmick became involved with the activity in late or on schedules f profit or loss from farming attached to their form sec_1040 for the six years at issue and the five previous years the helmicks deducted a string of losses from their horse activity as listed below totaling approximately dollar_figure and averaging about dollar_figure per year however for purposes of evaluating the helmicks’ profit_motive for persisting in the horse activity those losses may be somewhat misleading in two respects first the schedule f expenses that gave rise to those reported losses included a portion of the mortgage interest_expense and tax that the irs’s notice_of_deficiency allowed as additional itemized expenses the helmicks would have incurred these expenses and could have deducted them whether or not they had engaged in the horse activity second the schedule f expenses included depreciation on assets that the helmicks had previously purchased and which therefore did not represent current costs of running the activity on the one hand the prospect of claiming the tax_benefit of such depreciation could be a tax-related non-profit- related motive for undertaking the activity but on the other hand a person who already owned the asset might well disregard depreciation in making a decision as to whether he could hope to turn a profit from the activity and as to how long he could afford to incur losses before turning the corner in this case the evaluation of the helmicks’ profit_motive should include a reckoning of the actual out-of-pocket marginal loss generated by the horse activity that reduces the schedule f losses by the depreciation taxes and interest when that reduction is made the marginal loss of the activity is shown to have been on average about dollar_figure per year ie more modest than the schedules f would seem to indicate year total schedule f loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number depreciation interest --- --- --- --- --- 1dollar_figure big_number big_number big_number big_number big_number --- --- --- --- --- -0- dollar_figure big_number big_number big_number big_number taxes --- --- --- --- --- -0- dollar_figure big_number marginal loss --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number 1because the form_1040 is not in the record we use the depreciation figure as an approximation post-suit year operation of the horse activity the helmicks married in the mid-1980s and remained married through all of the tax years at issue however the helmicks separated in and their divorce was accompanied by contentious litigation in the course of that litigation some of the helmicks’ assets were divided on date the divorce court ordered ms helmick to vacate the house and property in niwot where she and mr helmick had lived together and conducted the horse activity neither of the parties alleges nor does the record show the exact date on which the helmicks concluded their horse activity however the record does show that the helmicks’ separation in and subsequent litigation precipitated the end of that activity at trial ms helmick testified that the receipts that she and mr helmick saved to substantiate their income and expenses from the horse activity should still be located in the house in niwot ms helmick also testified that those receipts are inaccessible to her because she would be arrested if she returned to the house in violation of the divorce court’s order however mr helmick testified with equal conviction that he had been unable to find the receipts after he went through the house with a fine-toothed comb mr helmick also testified that he had no knowledge of where the receipts are today but he is certain that they must have existed because the helmicks constructed the tax returns from those records on the basis of the helmicks’ testimony we find that the helmicks unintentionally lost their receipts in the disruption of the horse activity that resulted from their divorce notice_of_deficiency the helmicks failed to timely file their form sec_1040 for tax years through because they believed there was no tax due for those years as a result of the losses from their horse activity however the helmicks did eventually file those forms late with the irs over the course of reporting losses from the horse activity and claiming net_operating_loss carryovers generated by the horse activity in previous years on date the irs mailed the helmicks a notice_of_deficiency for tax years through which disallowed the losses from their horse activity as so-called hobby_losses from an activity_not_engaged_in_for_profit pursuant to sec_183 the notice_of_deficiency also disallowed net_operating_loss deductions carried forward from their horse activity for the tax years at issue and 5the helmicks’ form sec_1040 bear apparent discrepancies but they seem to show that as of the beginning of the year the helmicks had accumulated net operating losses of dollar_figure available to be carried forward and used as deductions schedule to the notice_of_deficiency bears a similar figure of dollar_figure and we assume this to be the correct figure the schedules attached to the helmicks’ form sec_1040 for through seem to reflect that those forms include claimed deductions of net_operating_loss carryforwards but in that respect they seem to be in error if the helmicks’ schedule f losses are allowed for the six years in issue then for the five years and their form sec_1040 reflected overall net losses after subtracting from their wage income and tax_refund income a their schedule f losses b their itemized_deductions and c their exemptions those net losses so computed were dollar_figure in dollar_figure in dollar_figure in and dollar_figure in using figures from schedule to the irs’s notice_of_deficiency similar results are obtained by subtracting net_operating_loss_deduction from taxable_income as shown in return as filed the return for is not in the record but using the figures from schedule in the notice_of_deficiency the net_loss for was dollar_figure thus the helmicks did not need to deduct any nol carryforwards in order to have zero taxable_income in those five years the one exception wa sec_2001 in which they did apparently need an nol deduction of dollar_figure in order to have zero taxable_income the net losses from through total dollar_figure and if carried forward they would be sufficient to offset the income thus if the helmicks’ schedule f losses are allowable as we find they are then the suit-year losses are sufficient to eliminate all their taxable_income for all of the years in suit and carryforwards from the pre-suit years to are immaterial tax years to and determined failure-to-file additions to tax and accuracy-related_penalties under sec_6651 and sec_6662 in response to the notice_of_deficiency the helmicks petitioned this court pursuant to sec_6213 to redetermine their deficiencies opinion at issue is the helmicks’ entitlement to deductions for tax years to arising from their horse activity during tax years to a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 however a taxpayer generally may not deduct expenses_incurred in connection with a hobby or other non-profit activity to offset taxable_income from other sources sec_183 we find that the helmicks’ horse activity though unprofitable was engaged in with the intention of making a profit during tax years to 6only tax years to are at issue however it is well settled that we may determine the correct amount of a net_operating_loss for a tax_year not at issue whether or not the assessment of a deficiency for that year is barred as a preliminary step in determining the correct amount of a net_operating_loss_carryover to a tax_year at issue see sec_6214 61_tc_436 citing 56_tc_1083 affd 482_f2d_150 3d cir affd without published opinion 510_f2d_970 3d cir sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to that activity shall be allowed except as provided in sec_183 although their intention to make the activity eventually profitable was objectively unreasonable it was their genuine subjective intention by the time of the years in issue the helmicks had invested so much time and effort in this failing activity that they could see no way out except to somehow make the thing work no other possible purpose explains their willingness to persist in an activity that had become so frustrating and unpleasant therefore the helmicks are entitled to deduct their expenses and net operating losses from that activity for those years a burden_of_proof generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 since the irs determined that the helmicks’ horse activity was not engaged in for profit that determination is presumed correct and the helmicks have the burden to prove otherwise b activities not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity constitutes a trade_or_business within the meaning of section 162--and it escapes the limitation of section 183--if the taxpayer’s actual and honest objective is to realize a profit 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs c f_r whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs the stereotypical abusive scenario involving horse breeding is the wealthy businessman who runs a real business during the week--with business records income projections accountability to banks and investors and so on--and owns a gentleman’s farm as a weekend retreat where he keeps horses for the recreation of himself and his family and friends he dabbles in breeding horses with no expectation of ever making a profit so that he can deduct the expenses of his horses and thereby have uncle sam subsidize the weekend farm however some horse-related operations are actually engaged in for profit see eg miller v commissioner tcmemo_2008_224 the helmicks’ horse activity does not fit the stereotypical abusive scenario instead they engaged in the horse activity with a motive to make a profit and they are therefore entitled to deduct their losses sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others id see 70_tc_715 affd 615_f2d_578 2d cir we now address these nine factors c analysis of the helmicks’ horse activity manner in which the activity is conducted the fact that a taxpayer carries on the activity in a business-like manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit objective id respondent emphasizes the helmicks’ failure to prepare contemporaneous business plans or financial statements which in some circumstances might indeed be a sign that a serious profit objective is lacking however respondent concedes that the helmicks retained their receipts from the horse activity and subsequently entered them into a quicken or quickbooks program on their computer the record shows that the helmicks kept records in an unprofessional and disorganized manner that would have satisfied no prospective investor but the helmicks were not seeking or accounting to any investor for the helmicks it was enough to know that the business was not turning a profit not yet as they thought of it and their shoebox record keeping was adequate for their purpose while the helmicks had no written business plan for their horse activity the evidence established that they did have a rudimentary plan which was to weather their current losses while maintaining the value of their herd and keeping at least horses on their property in order to preserve that property’s favorable zoning status as an equestrian center see phillips v commissioner tcmemo_1997_128 holding that a business plan need not be in written form and can be evidenced by the taxpayer’s actions this zoning status gave the helmicks a virtual monopoly on boarding horses in niwot colorado and they hoped eventually to exploit this competitive advantage for a profit by shifting their focus from horse breeding to boarding in line with this plan the helmicks sought to lower their labor costs and increase the boarding fees they could charge by significantly improving their boarding facilities in the helmicks began to construct an indoor riding arena as well as additions to their house and barn respondent correctly notes that the indoor riding arena was never completed however the helmicks did construct the foundation for the indoor riding arena and the project ceased only because of a dispute with the contractor they hired to build that arena the record shows that the helmicks were sincere about upgrading their facilities respondent disputed the adequacy of the helmicks’ books_and_records for substantiation of their expenses under sec_6001 the helmicks’ practice of merely retaining their receipts and subsequently quantifying them was indeed informal however the practice was sufficient to keep the helmicks apprised of their cash on hand and expenses which in turn was sufficient for their purpose of weathering their current losses to achieve monopoly profits in the future as respondent correctly notes the helmicks did not present the receipts as evidence to corroborate their income or expenses for the tax years at issue however i t is well established that the tax_court may permit a taxpayer to substantiate deductions through secondary evidence where the underlying documents have been unintentionally lost or destroyed davis v commissioner tcmemo_2006_272 citing 122_tc_305 71_tc_1120 furnish v commissioner tcmemo_2001_286 joseph v commissioner tcmemo_1997_447 and watson v commissioner t c memo as is set out above the helmicks unintentionally lost their receipts from the horse activity in the course of ms helmick’s relocation and the litigation that arose from their divorce thus the helmicks will be permitted to substantiate their expenses from that activity through secondary evidence we find the helmicks’ testimony that they retained their receipts from the horse activity and subsequently entered them into the computer database of their quicken program--corroborated with printouts of quicken summaries of their source and use of funds derived from those receipts--to be credible we therefore hold that the helmicks kept adequate_records to substantiate their expenses from the horse activity for tax years to notably the helmicks spent years from to suing for clear title to ss bay moun the purebred arabian stallion they purchased to jumpstart their horse-breeding activity the helmicks always had the possession and use of the horse and they always enjoyed any pleasure that such possession and use might bring however without a clear title neither the horse nor its offspring could be registered or sold as purebred arabians this caused the helmicks to lose sales because registered horses are more valuable on the equine market thus it necessarily follows that the lawsuit to register ss bay moun was motivated not by personal pleasure but by a desire to increase profits and weighs in favor of the helmicks see miller v commissioner tcmemo_2008_224 listing registration of horses as a fact that weighed in favor of finding that a horse breeder carried on his activity in a business-like manner we conclude that this factor--the manner in which the activity is conducted--is mixed partly in respondent’s favor but overall in the helmicks’ favor indicating that they had the requisite profit objective expertise of the taxpayers and their advisers a taxpayer’s expertise research and study of an activity as well as his consultation with experts may indicate a profit objective sec_1_183-2 income_tax regs by the helmicks had modest relevant expertise each had over years of experience in breeding and boarding horses on their property and mr helmick had served on the board_of directors of various professional horse-breeding and -boarding associations in addition the helmicks hired veterinarians to assist them with their horse breeding from time to time and mr helmick became proficient at horse breeding by observing their practices respondent acknowledges all of these facts but still contends that the helmicks failed to demonstrate that they consulted economic experts or developed any personal economic expertise in the business of horse breeding and boarding it is true that the record does not show that the helmicks consulted economic experts however mr helmick’s tangential expertise as a career land-use planner enabled him to recognize generally the value of the favorable zoning status of the helmicks’ property-- and fueled his hope to leverage that status into monopoly profits we conclude that this factor--expertise--is neutral for assessing whether the helmicks had the requisite profit objective time and effort expended the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit objective sec_1_183-2 income_tax regs as respondent concedes the mere fact that the helmicks kept and cared for over horses on their property proved the helmicks spent some time and effort in their horse activity--particularly in light of the fact that the helmicks never hired any full-time employees the record shows much more than respondent concedes ms helmick was not otherwise employed from to and typically spent her entire work week in the conduct of the horse activity mr helmick also credibly testified to the fact that he devoted his early mornings his evenings and his weekends to the conduct of the horse activity the helmicks clearly spent very substantial amounts of time in the horse activity this time was spent not riding horses or attending horse shows but rather performing the dawn-to-dusk labor--often grueling and strenuous labor--of mucking stalls shoveling hay caring for sick horses and guiding mares through the birthing process the helmicks’ estimates of the hours they spent seem overstated but they also seem sincere reflecting the fact that their work was exhausting and--as profits failed to materialize--discouraging we attribute their exaggerations not to deliberate dishonesty but to a lack of perspective that resulted from their immersion in taxing and disappointing toil we conclude that this factor--time and effort--is strongly in the helmicks’ favor and indicates that they had the requisite profit objective the expectation that assets may appreciate in value a taxpayer’s expectation that assets used in the activity may appreciate in value and generate an overall profit may indicate a profit objective sec_1_183-2 income_tax regs an overall profit is present if net_earnings and appreciation are sufficient to recoup the losses sustained in the intervening years between a given tax_year and the time at which future profits were expected see 45_tc_261 affd 379_f2d_252 2d cir respondent correctly notes that the helmicks’ horse activity sustained losses from no later than through at least but respondent seems to assume that the requisite profit_motive as of any given year must involve an expectation that even all past losses will be recouped so that the activity will have generated a net profit over its entire course this position distorts the notion of profit_motive for purposes of sec_183 if a natural disaster caused the death of percent of a rancher’s herd and resulted in a catastrophic loss that could never be recouped but the rancher thereafter expected to generate an overall prospective profit by breeding and selling the remaining percent of his herd on a foregoing basis then he could not be said to lack a profit objective after the disaster merely because he would never recoup the prior loss likewise even assuming arguendo that the helmicks could never recoup their losses from years prior to if they expected to generate an overall profit from onward then they cannot be said to lack a profit objective with respect to those later years merely because they would never recoup their losses from years prior to rather the helmicks meet their burden as to any year for which they show that they expected eventually to recoup losses sustained in the intervening years to use the phrase from bessenyey between the current_year and the hoped-for profitable future thus we must determine as of each of the relevant years whether the helmicks expected their horse activity to generate an overall profit between that year and the time at which future profits were expected the helmicks’ long-term goal was to profit from i creating a self-perpetuating herd of purebred arabian horses that would increase in value over time and ii maintaining their property’s favorable zoning status as an equestrian center in the middle of an otherwise residential neighborhood in determining whether the possibility of an overall profit is present we take into account the appreciation of both the herd and the zoning status because they were both assets that were used in the horse activity respondent correctly notes that a vague and unauthenticated notion that assets used in the helmicks’ horse activity were appreciating in value does not constitute a bona_fide expectation that appreciation would be sufficient to recoup the losses sustained during the intervening years la musga v commissioner tcmemo_1982_742 however the helmicks credibly testified that if they had liquidated their entire herd they would have suffered a monstrous loss furthermore the favorable zoning status of the helmicks’ property was contingent on keeping at least horses on that property if the helmicks liquidated their herd and ceased to keep horses on their property then they would lose that zoning status while the helmicks are not appraisers their estimate that preserving the value of their herd and the favorable zoning status would eventually yield an overall profit was plausible and--more 8the regulations provide that all the facts and circumstances must be taken into account to determine the activity or activities of the taxpayer sec_1_183-1 income_tax regs because of the close nexus between the horse activity and the zoning status ie the zoning status was both dependent on and necessary for the conduct of the activity there is no doubt that the zoning status was an asset used in the activity--not in a separate real_estate investment activity see 94_tc_41 pertinent here--was their genuine subjective assessment of the value that their horse activity was generating and would continue to generate we conclude that this factor--expectation that assets may appreciate--is in the helmicks’ favor and indicates that they had the requisite profit objective the taxpayers’ success in similar or dissimilar activities even if an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may indicate a profit objective with respect to the current activity sec_1_183-2 income_tax regs the helmicks do not allege nor does the record show that either of them was ever involved in a similar and profitable business venture from to mr helmick ran a part-time private land-use consulting business that had at total of six clients over its brief existence however the record does not show whether this business was profitable nor does it show any similarities between that business and the horse activity we conclude that this factor--success in similar or dissimilar activities--is in respondent’s favor history of income or loss an important consideration is the taxpayer’s history of income or losses related to the activity sec_1_183-2 income_tax regs a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir in the tax years at issue and in prior years the helmicks claimed an impressive string of losses from their horse activity on their form sec_1040 in the eleven years from through the helmicks claimed a total of over dollar_figure of losses sec_1_183-2 income_tax regs provides that a series of losses during the startup phase of an activity may not necessarily be an indication that the activity is not engaged in for profit however this court has recognized that the startup phase of an american horse-breeding activity i sec_5 to years 72_tc_659 since the helmicks ran their horse activity for no less than years before and years before the tax years at issue we conclude that their horse activity was not in its startup phase and this exception does not apply we conclude that this factor--history of income or loss--is in respondent’s favor amount of occasional profits the amount and frequency of occasional profits earned from the activity may indicate a profit objective sec_1_183-2 income_tax regs respondent correctly notes that the helmicks’ horse activity sustained an unbroken string of losses from no later than through at least see id moreover the record does not show that the helmicks’ horse activity was ever profitable we conclude that this factor--occasional profits--is in respondent’s favor financial status of the taxpayers a lack of income from sources other than the activity in question may indicate a profit objective in contrast substantial income from sources other than the activity in question particularly if offset by substantial tax benefits may indicate the activity is not engaged in for profit sec_1 b income_tax regs the helmicks did not have any substantial income aside from mr helmick’s salary as a land-use planner for boulder and larimer counties which never exceeded dollar_figure during to in fact even without the losses from the horse activity the helmicks’ total taxable_income during that period would never have exceeded dollar_figure in any year and their marginal tax_rate would never have exceeded percent it is true as respondent notes that sec_183 does not apply just to wealthy individuals ranciato v commissioner tcmemo_1996_67 and taxpayers with modest tax_liabilities can have a motive to shelter those liabilities however the wealth of an individual is a fact to consider in determining the applicability of sec_183 id the helmicks’ income_tax_liability would have been higher without the claimed losses from the horse activity and the tax deficiencies calculated by the irs for the six years in issue total just over dollar_figure however the helmicks’ middle-class status meant that they could not afford to maintain the horse activity simply for pleasure if there was no hope of future profit the helmicks were not wealthy individuals whose unprofitable activities would suggest an effort to shelter unrelated income with anticipated losses we do not find it credible that the helmicks would keep and care for to horses on their property for the purpose of sheltering the modest salary of a public servant 9the notice_of_deficiency shows that according to the irs’s computations the helmicks’ highest taxable_income was in in the amount of dollar_figure married individuals filing jointly with taxable_income in that amount had a marginal tax_rate of percent in the years in issue see sec_1 we conclude that this factor--financial status--is in the helmicks’ favor and indicates that they had the requisite profit objective elements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate a profit objective sec_1_183-2 income_tax regs respondent contends that the helmicks concede that they took personal pleasure in their horse breeding and boarding activity first as respondent correctly notes t he mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of profit_motive miller v commissioner tcmemo_2008_224 second respondent supports his contention that the helmicks took personal pleasure in their horse activity with snippets of their testimony that are not fair to their context in particular respondent notes that mr helmick liked ‘rubbing the nose of a nice warm furry creature’ mr helmick made that statement in the context of explaining his profit objective and the hard physical nature of keeping and caring for a herd of horses the business was intended to ultimately supplement the income not to dodge paying taxes and yes i guess i enjoyed it at times you know rubbing the nose of a nice warm furry creature is good the number of days i was laid up with a bad back or other things from moving all that feed are clearly probably not items of personal pleasure on the basis of the record and the testimony cited by respondent we find that the helmicks derived little personal pleasure from the horse activity the record does not show that riding horses was the helmicks’ hobby nor does the record show that the helmicks used their horses to entertain family or friends in fact mr helmick’s daughter often declined to visit him during the weekends in order to avoid working with the horses ultimately respondent contends that the helmicks kept and cared for dozens of horses on their property--without the help of any full-time employees--solely for their personal pleasure respondent further contends that the helmicks contested boulder county’s adverse determination that their horse activity violated zoning law only so that they could continue to enjoy taking care of those horses if the helmicks had paid a staff to handle the day-to-day chores of the horse activity and they had merely visited the horses it might be credible to assert that they enjoyed maintaining a large herd however we cannot find on the facts that the helmicks derived so much pleasure from the company of purebred arabian horses that they were willing to spend all of their free time and lose thousands of dollars every year to maintain a herd on the same property as their personal_residence even if the helmicks had failed to maintain their property’s zoning status as an equestrian center they would still have been entitled to keep two horses on their property if pleasure had been the goal then keeping and caring for horses--rather than 40--would seem to have been preferable we conclude that this factor--elements of personal pleasure--is in the helmicks’ favor and indicates that they had the requisite profit objective conclusion we conclude that the helmicks engaged in their horse activity during tax years to with the actual and honest objective of making a profit and that sec_183 is inapplicable in this casedollar_figure to reflect the foregoing decision will be entered for petitioners 10since we hold that sec_183 is inapplicable in this case and the helmicks are entitled to deductions for their losses from their horse activity it follows that the helmicks are not liable for the failure-to-file additions to tax and the accuracy- related penalties that the irs determined in its notice_of_deficiency under sec_6651 and sec_6662
